DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

The response to comply with requirements for sequence disclosure filed on 6/1/21 included amendments to the specification indicating additional of a new sequence listing.  The clean and marked up version of the substitute specification filed by Applicant include a copy of the claims as originally filed in the instant application (claims 1-38).  However, in a preliminary amendment filed 5/31/19, claims 1-38 were canceled, and new claims 39-45 were presented.  Since the amendment filed 6/1/21 did not indicate that claim amendments were intended (the amendment indicated only amendment to the specification) these are not being treated as the current version of the claims.  Applicant’s preliminary amendment filed 5/31/19 presenting new claims 39-45 is being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 39-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the 
A) A soluble single chain TCR that “specifically binds to SEQ ID NO: 1” (Claim 39, and dependent claims 40-45).
B) A soluble singe chain TCR wherein the first and second peptide linker “includes from about 8 to 16 amino acids” (claim 43)
C) A linker that consists of “alanine, serine, and glycine to provide for flexibility” (Claim 44).
D) A therapeutic composition “for treatment of disorders” (claim 45).
A review of the specification fails to reveal support for the new limitations.
Regarding A), the instant specification discloses soluble single chain TCR molecules that can be used to detecting HLA-peptide complexes, and discloses a particular example of a TCR that recognizes a p53 peptide in the context of HLA-A2.1.  The specification on page 22 discloses that said TCR is fused to IL-2 via a short linker comprising the amino acid sequence of SEQ ID NO: 1. However, there is no disclosure of a TCR that specifically binds to SEQ ID NO: 1, as recited in the present claims.
Regarding B) and C), the specification discloses using a linker and provides specific examples of a linker of SEQ ID NO: 1, or a (G4S)4 linker.  However, this does not provide adequate support for the present claims which encompass a subgenus of linkers having about 8 to about 16 amino acids, or a linker consisting of alanine, serine and glycine. 
Regarding D), on page 21 the specification discloses TCR fusion as a new class of immunotherapeutics for the treatment of cancer and viral infection.  The specification exemplifies a 264scTCR/IL-2 fusion protein as an anti-cancer therapeutic in vivo. However, the disclosure of an immunotherapeutic for treatment of cancer or viral infection does not provide adequate support for a therapeutic treatment of “disorders” as recited in the present claims, which is much broader in scope. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644